KAPLAN \\\\s KAPLAN

ATTORNEYS AT LAW |

PARK PLAZA - SUITE 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 1 of 18
UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF VERMONT

UNITED STATES OF AMERICA )
Plaintiff, )
)
V. )

) Case No. 2:18-cr-12
RANDY SHELTRA )
Defendant. )

DEFENDANT’S POST-TRIAL MOTION
FOR A JUDGMENT OF ACQUITTAL AND/OR FOR A NEW TRIAL

Defendant, Randy Sheltra, moves for a judgment of acquittal after a jury verdict under
Federal Rule of Criminal Procedure 29(c) (“Rule 29”), and for a new trial under Federal Rule of
Criminal Procedure 33(a) (“Rule 33”).

I. PROCEDURAL BACKGROUND

The Government charged Defendant Randy Sheltra in the Second Superseding
Indictment as follows: See Second Superseding Indictment (Doc. 43).

Count One: From on or about September 7, 2017, through on or about September 10, 2017, in
the District of Vermont, the defendant, RANDY SHELTRA, using any facility and means of
interstate and foreign commerce, did knowingly attempt to persuade, induce, entice, and coerce
and individual who had not attained the age of 18 years to engage in sexual activity for which
any person can be charged with a criminal offense.

(18 U.S.C. §2422(b})

Count Two: From on or about August 20, 2017, through on or about August 31, 2017, in the
District of Vermont, the defendant, RANDY SHELTRA, using any facility and means of
interstate and foreign commerce, did knowingly attempt to persuade, induce, entice, and coerce
an individual, E.R., who has not attained the age of 18 years to engage in sexual activity for
which any person can be charged with a criminal offense.

1

 
KAPLAN | > KAPLAN
ATTORNEYS AT LAW

PARK PLAZA - Suite 405
95 St. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 2 of 18
(18 U.S.C. §2422(b))

Count Three: On or about August 25, 2017, in the District of Vermont, the defendant, RANDY
SHELTRA, knowingly attempted to receive any visual depiction using a means and facility of
interstate and foreign comnierce that has been shipped or transported in or affecting interstate or
foreign commerce, by any means including by computer, where the production of such visual
depiction involved the use of a minor engaging in sexually explicit conduct and the visual
depiction is of such conduct.

The case went to trial before a jury on November 9, 2020. At the close of the
Government’s evidence, Mr. Sheltra moved under Rule 29 for a judgment of acquittal on all
counts. See Tr., Trial Day 2 at P. 381 (Doc. 201). The Court denied the motion. At the close of
the defense case, Mr. Sheltra renewed his motion for judgment of acquittal, and, after
considering the parties’ arguments, the Court again denied Mr. Sheltra’s motion and allowed
these charges to be considered by the jury. See Tr., Trial Day 3 at P. 553 (Doc. 202)

After a four-day trial, on December 11, 2020, the jury returned guilty verdicts on all
counts in the Second Superseding Indictment. See Special Verdict Form (Doc. 198).

I. THE EVIDENCE AT TRIAL
A. Count One — Enticing Maddie, a Minor, to Engage in Sexual Activity

The government’s primary witness, with respect to Count One, was the undercover agent,
Morgan Lawton (hereafter “Ms. Lawton). Ms. Lawton testified as to her background and
experience, how she became involved in this matter and through her, the government introduced
the emails and text messages between Ms. Lawton and Mr. Sheltra as Government’s Exhibit 2.

Ms. Lawton testified that she currently works for the State of Vermont Department of
Children and Families — Family Services Division. See Tr., Trial Day 3 at P. 24 (Doc. 202).
Before that, she worked for the Essex Police Department and in 2012, was assigned to the
Chittenden Unit for Special Investigations frequently referred to as CUSI. See Tr., Trial Day 3 at

P. 26 (Doc. 202). Ms. Lawton explained that CUSI was a unit that investigates crimes against
2

 
KAPLAN | \\)> KAPLAN
ATTORNEYS AT LAW

ParRK PLAzA - Suite 405
95 ST. PauL STREET
BURLINGTON, VT O5402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 3 of 18

children as well as sexual crimes against adults throughout Chittenden County and that she has
received training to become an undercover agent in investigating these cases. Ms. Lawton further
testified that the training che received, in order to conduct undercover operations for child
exploitation, involved using either chat applications, social media websites, and other websites
where individuals who are interested in this subject matter would post messages. An example,
according to Ms. Lawton, was Craigslist. See Tr., Trial Day 3 at P. 27 (Doc. 202).

Ms. Lawton further testified that she was working September 7, 2017 and noticed an ad
on Craigslist that caught her attention. See Tr., Trial Day 3 at P. 28 (Doc. 202). The ad was
introduced into evidence as Government’s Exhibit 1. The title of the ad was “Looking for
Alisha”. Ms. Lawton then read the ad and explained in detail what her interpretation of the ad
was. See Tr., Trial Day 3 at P. 32-33 (Doc. 202). Specifically, Ms. Lawton said that one of the
things that caught her attention in the ad was the use of the term “taboo”, which she indicated
was a word frequently used by individuals who are interested in children as well as the reference
in the ad to a nine- or ten-year-old daughter of Alisha. In addition, Ms. Lawton considered it
suspicious when the ad indicated “we can all finally get together, make it all happen”. Finally,
there was the word “kink” in the ad which, again, raised Ms. Lawton’s suspicions.

Ms. Lawton then testified that she responded to the Craigslist ad using an undercover
persona. The undercover persona was a mother named Megan and she indicated that she had a
ten-year-old daughter named Maddie. See Tr., Trial Day 3 at P. 36 (Doc. 202). At this point, the
emails between Mr. Sheltra and Ms. Lawton were introduced into evidence by the government as
Government’s Exhibit 2 and read to the jury. During the reading of the emails, Ms. Lawton was
asked to give an explanation as to her understanding of certain emails.

B. Count Two — To Persuade E.R., a Minor, to Engage in Sexual Activity
The government, in presenting evidence with respect to Count Two, did not call E.R. as a

witness. Rather, the government introduced the email and text messages between Mr. Sheltra and

 
KAPLAN +> KAPLAN
ATTORNEYS AT LAW

PARK PLAZA - Suite 405
95 St. PAUL STREET
BURLINGTON, VT 05402
(B02) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 4 of 18

E.R. as Government’s Exhibits 26 and 27, respectively. Subsequently, the government, in its
closing, gave its interpretation of the correspondence between Mr. Sheltra and E.R.
C, Count Three — Attempting to Receive Child Pornography

The issue in Count Three is whether or not Mr. Sheltra attempted to receive child
pornography from E.R. The government sought to prove this issue by introducing the text
messages between Mr. Sheltra and E.R. as Government’s Exhibit 27. E.R. did not testify.

In presenting the text messages, the government relied specifically on two text messages
sent by Mr. Sheltra to E.R. The first one said, “Can I see a pic of your labia hun? I want to feel it
engulf me mmmm” and the second text message said, “I'd like to see those pussy lips hun. I
hope you will send me a pic of them at some point”.

Il. THE EVIDENCE WAS INSUFFICIENT TO SUPPORT THE JURY’S
VERDICT

The evidence is insufficient to sustain Mr. Sheltra’s convictions on Counts One, Two,
and Three.

“Tf the jury has returned a guilty verdict, the court may set aside the verdict and enter an
acquittal.” Fed. R. Crim. P. 29(c)(2). A judgment of acquittal will be entered where “‘the
evidence is insufficient to sustain a conviction.’” United States v. Persico, 645 F.3d 85, 104 (2d
Cir. 2011) (quoting Fed. R. Crim. P. 29(a)). “The test for sufficiency is whether, as to a given
count, a ‘rational trier of fact could have found the defendant guilty beyond a reasonable doubt.””
Id. (quoting United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003)).

The court must make that determination with the evidence against a particular

defendant viewed in a light that is most favorable to the government, and with

all reasonable inferences resolved in favor of the government. The jury may

reach its verdict based upon inferences drawn from circumstantial evidence,

and the evidence must be viewed in conjunction, not in isolation.

United States v. Eppolito, 543 F.3d 25, 45 (2d Cir. 2008) (internal citations, quotation marks,

brackets and ellipses omitted).

 
KAPLAN «is KAPLAN
ATTORNEYS AT LAW

PaRK PLaza - SUITE 405
95 St. Paul STREET
BURLINGTON, VT 05402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 5 of 18

“<An inference is not a suspicion or a guess. It is a reasoned, logical decision to conclude
that a disputed fact exists on the basis of another fact that is known to exist.’” United States v.
Pauling, 924 F.3d 649, 656 (2d Cir. 2019) (quoting Siewe v. Gonzales, 480 F.3d 160, 168 (2d
Cir. 2007)). “Impermissible speculation, on the other hand, is ‘a complete absence of probative
facts to support the conclusion reached.’” Pauling, 924 F.3d at 656 (quoting Lavender v. Kurn,
327 U.S. 645, 653 (1946)). “While we must defer to a jury’s reasonable inferences, we give no
deference to impermissible speculation.” Pauling, 924 F.3d at 656 (citing United States v.
D’Amato, 39 F.3d 1249, 1256 (2d Cir. 1994)).

Permissible inferences are differentiated from impermissible speculation by “the laws of
logic and not judicial idiosyncrasies.” Pauling, 924 F.3d at 656 (quotation omitted). “‘[M]ere
speculation [should] not be allowed to do duty for probative facts, after making due allowance
for all reasonably possible inferences favoring the party whose case is attacked.”” Pauling, 924
F.3d at 656 (quoting Galloway v. United States, 319 U.S. 372, 395 (1943)). “‘[T]he government
must do more than introduce evidence at least as consistent with innocence as with guilt.”
Pauling, 924 F.3d at 656 (quoting D’Amato, 39 F.3d at 1256) (further quotation omitted). The
court ““may not credit inferences within the realm of possibility when those inferences are
unreasonable.’” Pauling, 924 F.3d at 657 (quoting United States v. Quattrone, 441 F.3d 153,
169 (2d Cir. 2006)).

While a defendant bears a heavy burden on a motion for judgment of acquittal, it is “not
an impossible one.” United States v. Jones, 393 F.3d 107, 111 (2d Cir. 2004) (citations omitted).
“II|f the evidence viewed in the light most favorable to the prosecution gives equal or nearly
equal circumstantial support to a theory of guilt and a theory of innocence, then a reasonable jury
must necessarily entertain a reasonable doubt.” United States v. Hassan, 578 F.3d 108, 122 (Qd
Cir. 2008) (quotation omitted). “After all, it would not satisfy the Constitution to have a jury

determine that the defendant is probably guilty.” Jd. at 123 (quotations omitted).

 
KAPLAN «is KAPLAN
ATTORNEYS AT LAW

PARK PLaza - SUITE 405
95 ST. Paul STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 6 of 18

A court also may “grant a new trial if the interest of justice so requires.” Fed. R. Crim. P.
33(a). Trial courts have “broad discretion . . . to set aside a jury verdict and order a new trial to
avert a perceived miscarriage of justice.’” United States v. Ferguson, 246 F.3d 129, 133 (2d Cir.
2001) (quoting United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992)). The test is
“whether letting a guilty verdict stand would be a manifest injustice.” Ferguson, 246 F.3d at 134
(citing Sanchez, 969 F.2d at 1414). The court must defer to the jury’s assessment of the

Gee

evidence, but in exceptional circumstances ““the trial judge may intrude upon the jury function
of credibility assessment.’” Ferguson, 246 F.3d at 133-34 (quoting Sanchez, 969 F.2d at 1414).

The trial court must be satisfied that “competent, satisfactory and sufficient

evidence” in the record supports the jury verdict. [] The district court must

examine the entire case, take into account all facts and circumstances, and make

an objective evaluation. [] “There must be a real concern that an innocent person

may have been convicted.”

Ferguson, 246 F.3d at 134 (quoting and citing Sanchez, 969 F.2d at 1414). “Generally, the trial
court has broader discretion to grant a new trial under Rule 33 than to grant a motion for
acquittal under Rule 29, but it nonetheless must exercise the Rule 33 authority ‘sparingly’ and in
‘the most extraordinary circumstances.’” Ferguson, 246 F.3d at 134 (quoting Sanchez, 969 F.2d
at 1414).

A. Count One

The jury found Mr. Sheltra guilty of Count One. See Special Verdict Form at P. 1 (Doc.
198). Mr. Sheltra contends that the evidence was insufficient to support a jury verdict of guilty
on this Count.

In order to convict the defendant of Count One, the charge of using a facility of interstate
commerce to knowingly attempt to persuade, induce, entice, or coerce a minor to engage in
unlawful sexual activity, in violation of § 2422(b), as charged in Count One of the indictment,
the government is required to prove beyond a reasonable doubt the following elements:

1. That on or about the dates charged, the defendant knowingly attempted to persuade,

induce, entice, or coerce a person to engage in a sexual activity;
6

 
KAPLAN © is KAPLAN
ATTORNEYS AT LAW

PaRK PLAzaA - Suite 405
95 St. PAUL STREET
BURLINGTON, VT 05402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 7 of 18

2. That he did so by using a facility or means of interstate commerce;

3. That he believed that the person was less than eighteen years old; and

4. That the sexual activity was or would have been a criminal offense.

Mr. Sheltra took the stand and testified on his own behalf. According to his testimony, he
never had any intention of inducing, enticing, or coercing the minor referred to as Maddie in
Count One. Rather, Mr. Sheltra testified that he was only interested in having a sexual
relationship with Ms. Lawton and not her child. Also, Mr. Sheltra testified that he was also
interested in engaging in fantasy when he was emailing with Ms. Lawton. Mr. Sheltra, in support
of his position, made an analogy to a relationship that he had previously developed with a person
referred to as Alisha. It was Mr. Sheltra’s testimony that in order to understand that he was only
interested in Ms. Lawton and also simply engaging in fantasy when he was speaking with Ms.
Lawton, it is necessary by comparison to understand his relationship with Alisha.

Specifically, Mr. Sheltra, testified that there were three significant aspects in his
relationship with Alisha that would be helpful in understanding his intentions with Ms. Lawn.

First, Mr. Sheltra testified that the email correspondence he had with Alisha shows that
he had no interest in having a sexual relationship with a minor. Secondly, the email
correspondence with Alisha shows that he had an overriding interest in engaging in fantasy and
thirdly, which is closely related to the fantasy issue, Mr. Sheltra testified that he thoroughly
enjoyed engaging in sexual banter. |

Mr. Sheltra testified that he first came into contact with Alisha in June 2016 when he
responded to an ad that had been posted on Craigslist by Alisha. The ad indicated that Alisha was
looking for someone to go on a date with. Mr. Sheltra responded by saying that he would be
interested in doing so. Mr. Sheltra and Alisha quickly struck up a relationship though emails and,
according to Mr. Sheltra’s testimony, very soon began speaking about engaging in a sexual
relationship. There are a number of statements made during the correspondence that shows that

Mr. Sheltra was not interested in having a sexual relationship with a minor.
7

 
KCABLAN |» KAPLAN
ATTORNEYS AT LAW

PARK PLAzAé - SUITE 405
95 St. Paul STREET
BURLINGTON, VT 05402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 8 of 18

For example, at some point, while the parties were talking about engaging in a sexual
relationship, Alisha indicated that she had a young daughter, but that they could engage in a
sexual relationship in the car with the daughter in the back seat. Immediately, according to the
emails and his festimany, Mr. Sheltra rejected this idea and said that this was not something he
was interested in doing. Mr. Sheltra testified, that he told Alisha he would be willing to rent a
motel room and when her daughter had fallen asleep in one bed, they could have a sexual
relationship in the other. However, at some point during this discussion, Mr. Sheltra asked Alisha
how old her daughter was. When Alisha said that her daughter was nine years old, Mr. Sheltra,
again, rejected the idea of engaging in a sexual relationship in the same room that her daughter
was in and indicated that he would be willing to pay for a babysitter.

The above discussion clearly shows that Mr. Sheltra was not interested in a sexual
relationship with a minor.

Mr. Sheltra further testified that when he realized he was going to have to be more
accommodating to Alisha if he wanted to meet her, he did agree that the child could be in the
same room with them. However, he said, “Alright, if you insist. But I want you to know that I am
only going to be looking at you. I am not going to be looking at anyone else”.

In addition, Mr. Sheltra testified that the kinds of sexual related discussions he had with
Alisha clearly demonstrate that he was interested in engaging in sexual banter and/or fantasy
rather than actually engaging in a sexual relationship with a minor. For example, Mr. Sheltra had
a discussion with Alisha about having sex with a horse, about using a fire extinguisher and other
implements during the course of sex. In addressing this issue in his testimony, Mr. Sheltra
testified that he was not interested in doing anything with respect to a horse or a fire extinguisher
or anything else of that nature. Rather, it was something that he enjoyed talking and fantasizing
about.

Mr. Sheltra testified that he only began to express more interest in having the child

involved in a relationship when he realized that would be the only way he would be able to meet
8

 
KAPLAN 3\\\° KAPLAN
ATTORNEYS AT LAW

PARK PLaza - Suite 405
95 ST. PauL STREET
BURLINGTON, VT 05402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 9 of 18

Alisha. Mr. Sheltra concluded by saying that if they did meet, he would not have done anything
with the minor daughter.

Again, Mr. Sheltra testified that in order to determine his intent, one had to do more than
just look at his words, but try to understand what he was really thinking. Mr. Sheltra testified that
his behavior and relationship with Ms. Lawton is atelogaus to his relationship with Alisha and
that his primary interest was having a relationship with Ms. Lawton and also engaging in sexual
fantasy and not having a sexual relationship with a minor.

Mr. Sheltra testified how the emails that he forwarded to Ms. Lawton arose out of his
interest in fantasy and not his interest in having a sexual relationship with a minor. For example,
at one point, Mr. Sheltra had indicated to Ms. Lawton that, “[i]f there were no laws and no public
judgment, what would be your wildest fantasy? ...” According to Mr. Sheltra, he was attempting
to have the undercover police officer, “share her fantasies with me”. Mr. Sheltra explained that
he was asking about Ms. Lawton’s fantasies so he could fantasize about them at night. As Mr.
Sheltra further testified, “that was what intrigued me”. Also, Mr. Sheltra explained that when he
engaged in emails with Ms. Lawton explaining how the relationship between her daughter and
her would develop, he gave this lengthy explanation because, “it was feeding her what she was
looking for”.

The defense would argue that that testimony of Ms. Lawton on cross-examination
supported Mr. Sheltra’s testimony in two respects. First, Ms. Lawton testified that there are
individuals who enjoy engaging in sexual banter and/or who are just only interested in fantasy
and not interested in having a physical relationship with a minor child. According to Ms.
Lawton’s testimony, the determining factor is whether or not the individual makes an effort to

meet with the minor child. See the following testimony of Ms. Lawton, on cross-examination.

 
 

 

 

 

*
ve

ad

es

sad

«

o

oe
te

magh

sé

Oe She

Fal

Doc. 200.

2

10

cf

Net ee

oo
we

a“ “ae
ore

4

eet

 

See Tr., Trial Day | at P. 101, L. 20-25 to P. 102, L. 1-9

And the following:

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 10 of 18

me 7 ry
4 oy ea :
"<3 ay vl ae - cod a3
. <3 et aD
Go Ro ae ‘G
3 bad re]
"eS thd 43 1S ess
ed cy a M4 &
ay ra] pa 4
vy cfs rad a4
54 ww a
oY ry “hea et G
rt cveg wy
ae ts ka ay
oF is} a3 i oS
vet a
vhs } & <3 4
a3 rt gy : w
oh <3 eG fe Ks
rot o O a io
oe | Be] 4 3 ced it
ag wu i o 43
“<3 oO “23 ay ‘4 a
cf Ee "<3 ct ia a a
wy od wy o tng
oe ced = 43 end :
cA ws oy ct Wy
44 ok od wm ct wt
i ay _ €t 13
{ "3 te a rai res
a SG 43 tw re eee
= ip ved De G a <3
9 &s 43 aL ya a yy
c 43 4 ay Pas $2 geet
26 iy whee . ei
t8 : * ad b> ant 3
= i g wt 4 i
ed Qo, i} 13 ‘ a as
red oy nH Ce rol a : 3
4 aed a im ceed 4.3 ey =
3 rs] $4 xt os] wt 4 $3 my
23 vad . “a a rod
i3 "23 G a wy £3, act a be
Bid | wf 43 a =“ 13 sd
43 hs vu wp G
“4 ay Fa wd S ed ted
ae pte 4.3 ey bed wy 3
es fd ey bd cs a
wi XG mS ay m4 a
os bs a cy ae] oe ay
“3 * eS wi io 3
£3 CG "t3 sed o
= en ct oO ed °¢4 Bey
a ot cs] a G tS : ay
oh i} G : a 83 *
"<4 "z3 a e 43 if
cy cy ef wy vy 44 : 3 ed ay
wy xt at “TS gy re - iv} ie be
ny S Ce
age ay i 44
<3 s 42 Ll
ey aa Ss <3 dy
Cc “" toy o «i re) o & #Y
< wed oy «ey aye rie. i cy ey
sj Cuy Cy ey wy ey

 

 

 

is KAPLAN

ATTORNEYS AT LAW

95 St. PAUL STREET
(802) 651-0013

ParRK PLAZA - SUITE 405
BURLINGTON, VT 05402

KAPLAN -
 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 11 of 18

 

 

fee
. t4 oi
ba pe Be
st oS wy
nt rt
43 if
G a a
whe $3 wW
32 seed
oo 7 = vu
iv i
HM ct 3 4
aq oO Fae 43
i vet 1G ved
43 3 ot
c3 26 sh
ed £¥ ay Loe
2 at a =
49 a3 ty 4
cag ay eS se ¢
ts ay 45 ved Ge
saa wd Ww hi
Oe “ oh i
s i ‘
aye of ce ify a
a3 a BE #85
od ar ta w
G G $ha 3 eS
“ed HM G oO Soe
" m 83 oe 44
: ‘ed
4 a a ie aod
B a ed as
£3 43 3 vet eS
4 © ed =
wv 43 43 4%
ity ey Wt =
43 &
tea wd G At
oO & Ke ay *
CO 4 a G
*£3 od 4.5 wi
ey ao GS
“ed a + i?
wt ek ay ~ so
ae 22 £3 3
43 6G ay a
ag gS a
xt it 5 ee c
ts SS vet “ es
Ks G
yoy » » a ae 43
a a ce] "3 ed ce
ey vu a ty ag aw St
ct yet pH aH a ae a
y $3 i
on} ey
% ay i
x hea ity
GO wit of ce a "e4 £G
rs wae Lame vet aN ew? “yt
a eed Ly ey ey mNy xd

 

ces
oe

 

 

 

 

on
Sia

Ors

we
oa

 

 

 

 

 

 

~

 

 

 

oie KAPLAN

KAPLAN -

ATTORNEYS AT LAW

PaRK PLAZA - Suite 405

95 ST. PAUL STREET
BURLINGTON, VT 05402

(BO2) 651-0013

11
KAPLAN -\\s KAPLAN
ATTORNEYS AT LAW

PARK PLAZA - Suite 405
95 ST. Paut STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 12 of 18

‘ mee % 8 OY =, ~ Hee SF o 8 nw Sw.
9 MR. GILMAN: Objection. Calis for speculation.
“ HKG omy Ow wes o Je Z
6 THE COURT: I'll allow it.

TA Not necessarily, no.

G1 Okay. So when you say "not necessarily," it's certainly a
Sppossibility?
Lops Based on just the conversations alone, yes. People who

dawns tne ov ao ee $48 : 2 netr geal ¢ x Led myn segaam 1 oes
iilare interested just in fantasy and in talking don’t usually

 

 

See Tr., Trial Day 1 at P. 98, L. 214-25 to P. 99, L. 1-12; Doc. 200.

The above testimony of Ms. Lawton is extremely important, given the fact that Ms.
Lawton testified that she was an extremely experienced undercover police officer in this area,
essentially, that she was an expert in this field. And so, as an expert, Ms. Lawton was testifying
that there certainly are individuals who engage in sexual banter because they are interested in
fantasy as opposed to being interested in engaging in criminal conduct.

Based on the above, the issue in this case as to whether or not Mr. Sheltra was actually
interested in having a sexual relationship with a minor, hinges on why Mr. Sheltra was driving to
South Burlington. Was it for the sole purpose of engaging in a sexual relationship with a minor
child or was he only interested in engaging in a sexual relationship with Ms. Lawton? It would
appear, eased on the evidence, that there was not sufficient evidence to show that Mr. Sheltra’s
intention was to drive to South Burlington for the purpose of engaging in a sexual relationship
with a minor child. The emails and text messages between the parties themselves support this
position.

On September 10, 2017, as Mr. Sheltra was making arrangements to meet with the

undercover police officer, he sent the following text:

12

 
KAPLAN © > KAPLAN

ATTORNEYS AT LAW

PARK PLAzA - Suite 405
95 St. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 13 of 18
Our meeting — Sunday, late afternoon/early evening should work for
me. Would you like to get something to eat? We can meet
wherever/wherever you would like/downtown is fine. I don’t know
your, or Maddie’s eating habits... Please let me know what you
think. I’m fine with anything from a slice or two of pizza/to a
hamburger to Olive Garden, or basically anything. Maddie is
absolutely welcome and wherever we decide to go is on me.

The only reasonable interpretation of the above correspondence between Mr. Sheltra and
Ms. Lawton is that Mr. Sheltra’s primary interest was in meeting with her and not with her minor
child. It could not be clearer when Mr. Sheltra says, “Maddie is absolutely welcome...” In other
words, he was coming whether or not Maddie was present. The significance of this statement has
a direct relationship to Ms. Lawton’s testimony that the way one is able to ascertain an
individual’s true intent is by whether or not they make arrangements to meet with the minor
child. In this case, it is clear that Mr. Sheltra’s intention was to meet with the undercover police
officer, whether or not Maddie was present.

Based on the above, the government failed to introduce sufficient evidence to support a
conviction of guilty on Count One.

B. Count Two

The jury found Mr. Sheltra guilty of Count Two. See Special Verdict Form at P. 1 (Doc.
198) Mr. Sheltra contends that the evidence was insufficient to support a jury verdict of guilty on
this count.

In order to convict the defendant of Count Two, the charge of using a facility of interstate
commerce to knowingly attempt to persuade, induce, entice, or coerce a minor to engage in
unlawful sexual activity, in violation of § 2422(b), as charged in Count Two of the indictment,
the government is required to prove beyond a reasonable doubt the following elements:

1. That on or about the dates charged, the defendant knowingly attempted to persuade,

induce, entice, or coerce a person to engage in a sexual activity;

2. That he did so by using a facility or means of interstate commerce;

3. That he believed that the person was less than eighteen years old; and
13

 
KAPLAN - is KAPLAN

ATTORNEYS AT LAW |

PARK PLAZA - Suite 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(602) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 14 of 18

4. That the sexual activity was or would have been a criminal offense.

The government, as previously stated, did not call E.R. as a witness. Rather, the
government introduced into evidence as Government’s Exhibits 26 and 27 the emails and text
messages between Mr. Sheltra and E.R. The government in introducing these documents and in
its closing essentially argued that the jury should take Mr. Sheltra’s statements at face value and,
as aresult, would have no choice but to convict Mr. Sheltra of Count Two.

Mr. Sheltra testified on his own behalf. Mr. Sheltra’s position as expressed in his
testimony was that it was not appropriate to take his correspondence at face value. Rather, it was
imperative for the jury to ascertain his true motive. Again, Mr. Sheltra testified that his motive in
his relationship with E.R. was based upon his interest in sexual banter and/or fantasizing about
E.R. sexual activities.

Mr. Sheltra, in the course of his testimony, referenced several emails and text messages
which he maintained showed that he was not interested in having a sexual relationship with E.R.
Mr. Sheltra testified that his first contact with E.R. was when she responded to an ad Mr. Sheltra
had posted on Craigslist. When Mr. Sheltra was asked on Direct Examination, “What was your
reaction when you found out she was not of age?” Mr. Sheltra responded as follows:

My reaction was that I was not going to take any -- undertake any
action with her sexually or otherwise because she was underage.

In this respect, it is important to note that Mr. Sheltra made similar statements directly in
his emails to E.R. on more than one occasion. For example, Mr. Sheltra testified that when he
said to E.R. in the emails, “wait — you’re not 16 yet?” he indicated that he made that statement
because “I wanted to set the table and stage correctly that there was not going to be any sexual
activity”. Even when E.R. responded by saying that she would be 16 in two months and nine
days, Mr. Sheltra again indicated that nothing sexual would take place while she was a minor.

In deciding whether or not Mr. Sheltra was only interested in sexual dialogue and/or

fantasy with E.R. it is important to keep in mind that the statute does not criminalize merely

14

 
KAPLAN | \:s KAPLAN
ATTORNEYS AT LAW

PaRK PLaza - SUITE 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(BO2) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 15 of 18

speaking to a minor, asking about sex, or asking about an individual’s interest in sex, which
appears to be what Mr. Sheltra was doing in his correspondence, as opposed to actually having
an interest in engaging in a sexual relationship with E.R.

Mr. Sheltra also testified about the meeting that took place between E.R. and himself. He
testified, as the emails indicate, it was E.R. who requested the meeting. Mr. Sheltra’s testimony
was that during the time that they were together in his vehicle, nothing physical took place.
Rather, E.R. and himself just engaged in conversation.

The government, in cross-examining Mr. Sheltra, introduced Government’s Exhibit 24.
This exhibit contained three emails that were sent by Mr. Sheltra to a person identified as
“Person #1” in Plattsburgh, New York. The emails were somewhat contemporaneous with the
timeframe in which Mr. Sheltra was either meeting with E.R. or had just left the meeting. These
emails do contain references that Mr. Sheltra had engaged in a physical relationship with E.R.
However, Mr. Sheltra denied that he had a physical relationship with E.R. Mr. Sheltra explained
in his testimony that he sent these emails because Person #1 had expressed an interest in sexual
relations with a minor. As a result, Mr. Sheltra’s testimony was that he was just appealing to her
interests to find out more about what she was thinking. There is some substantiation that Mr.
Sheltra did not have a physical relationship with E.R. since there is no reference in the
communications between Mr. Sheltra and E.R. that one took place. It is reasonable to conclude
that if there had been physical contact between the two of them, at least one of them would have
mentioned that in their communications, given the descriptive nature of their correspondence.

C. Count Three

The Jury found Mr. Sheltra guilty of attempting to possess child pornography. See
Special Verdict Form at P. 2 (Doc. 198) Mr. Sheltra contends that the evidence was insufficient

to support a verdict of guilty on this count.

15

 
KAPLAN -. js KAPLAN
ATTORNEYS AT LAW

PARK PLaza - Suite 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 16 of 18

In order to prove the defendant guilty of attempting to receive child pornography, the
government must prove each of the following four elements beyond a reasonable doubt:

1. The defendant knowingly received or attempted to receive a visual depiction;

2. The visual depiction was transported in or affecting interstate commerce or was
produced using materials that had been transported in and affecting interstate or
foreign commerce;

3. The production of the visual depiction involved the use of a minor engaging in
sexually explicit conduct, and portrayed that minor engage in that conduct; and

4. The defendant knew that the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and portrayed a minor engaged in that
conduct.

The issue in Count Three is whether or not Mr. Sheltra attempted to receive child
pornography from E.R. The government presented evidence on this issue by introducing as
Government’s Exhibit 27 the text messages between Mr. Sheltra and E.R.

The government indicated that one of the text messages read, “Can | see a pic of your
labia hun? I want to feel it engulf me mmmm” and a second text message in which Mr. Sheltra
said, “I'd like to see those pussy lips hun. I hope you will send me a pic of them at some point”.
Mr. Sheltra, in his testimony, acknowledged that he had sent the two text messages in question,
but testified that they were not intended for E.R. but rather for an individual named Treena that
he was in a relationship with. Mr. Sheltra’s testimony was that he inadvertently sent them to the
wrong recipient. In support of this testimony, Mr. Sheltra introduced as Defendant’s Exhibit C1
which indicated a number of text messages between Treena and himself, to show that he actually
was in correspondence with her.

Based on the above, the government failed to introduce sufficient evidence to support a

jury verdict of guilty on this count.

16

 
KAPLAN °\;/> KAPLAN
ATTORNEYS AT LAW

PARK PLaza - Suite 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 17 of 18

IV. MR.SHELTRA SHOULD RECEIVE A NEW TRIAL

“Upon the defendant’s motion, the court may vacate any judgment and grant a new trial if
the interest of justice so requires.” Fed. R. Cr. P. 33(a). In addition to the arguments regarding
the sufficiency of the evidence outlined above, Mr. Sheltra moves for a new trial in the interest
of justice on the following grounds.

First, Mr. Sheltra maintains that the Court erred in allowing the government to introduce
the term “pedophile” over Mr. Sheltra’s objection.

The government sought to introduce the term “pedophile” because it showed that Mr.
Sheltra had knowledge of the illegality of his conduct, his awareness of E.R.’s age, and his
intent. However, Mr. Sheltra maintains that this evidence is cumulative. Also, the evidence is
clear that Mr. Sheltra was aware that the age of consent is 16, since Mr. Sheltra admitted this in
his email correspondence with E.R. and that he understood that if he had a sexual relationship
with a minor, he would be committing an illegal act. In addition, the email correspondence
between Mr. Sheltra and E.R. clearly indicates Mr. Sheltra’s awareness of E.R.’s age.

Additionally, Mr. Sheltra argues that this evidence is overly prejudicial and the value of
the evidence being proffered is substantially outweighed by its potential prejudice. As a resuit, it
seems obvious that as soon as a jury heard that Mr. Sheltra was searching the term “pedophile”,
the jury would most likely feel that he has committed the charged crime.

Also, Mr. Sheltra maintains, on a pro se basis, that he is entitled to a new trial since the
Court erred in not allowing him to present at trial a defense by denying Defendant’s Pro Se
Motion to Settle and Close (Conversion to Express Trust) and also denying his Pro Se Motion to
Dismiss for Outrageous Government Misconduct.

V. | CONCLUSION

For all of the foregoing reasons, Mr. Sheltra respectfully requests that the Court grant his

motion and enter judgments of acquittal based on the insufficiency of the evidence to sustain his

convictions for Counts One, Two, and Three.
17

 
KAPLAN ||» KAPLAN
ATTORNEYS AT LAW

PARK PLAZA - Suite 405
95 ST. PAUL STREET
BURLINGTON, VT 05402
(802) 651-0013

 

 

Case 2:18-cr-00012-cr Document 211 Filed 03/08/21 Page 18 of 18
Mr. Sheltra further requests that in the interests of justice, the Court, in the alternative, order a

new trial on these counts.

DATED at Burlington, Vermont this 8 " day of Yh, 2021.

By: __ /s/ Mark Kaplan
Mark A. Kaplan, Esq.
KAPLAN & KAPLAN
95 St. Paul Street, Suite 405
Burlington, Vermont 05402
(802) 651-0013
Counsel for Randy Sheltra

18

 
